AMERICAN INDEPENDENCE FUNDS TRUST 230 Park Avenue, Suite 534 New York, NY10169 (212) 488-1331 May 21, 2012 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) “Sticker” Supplement Pursuant to Rule497(e) of the Securities Act of 1933, as amended SEC File Numbers: 811-21757; 333-124214 Dear Sir/Madam: The interactive data file included as an exhibit to this filing mirrors the risk/return summary information in a supplement, dated May 15, 2012, to the Prospectus, dated February 29, 2012, for the NestEgg Fund, NestEgg 2020 Fund, NestEgg 2030 Fund, NestEgg 2040 Fund and NestEgg 2050 Fund, each a series of the Trust. Such supplement (accession number: 0001324443-12-000077) is incorporated by reference into this Rule 497 Document. The purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information for the Strategic Income Fund using the eXtensible Business Reporting Language (XBRL). Sincerely, /s/ Theresa Donovan Theresa Donovan Secretary
